Barnes, Judge,
dissenting.
For the reasons stated in Judge Ozburn’s order denying summary judgment, I must respectfully dissent. While the judge found that Jason McCall was not a “relative” entitled to coverage under the terms of the policy, he further found that a genuine issue of material fact exists regarding whether Jason was driving the vehicle with the permission of the named insureds. The trial judge analyzed the issue as follows:
Defendant Jason McCall testified that his father and stepmother had told him not to “get caught” driving the vehicle or Lacey Bush would no longer be allowed to borrow the car and that they (his father and stepmother) obtained the vehicle so he (defendant Jason McCall) could use it for family purposes. He also testified that he and Lacey Bush were “going through some hard times and we needed a car. So my parents — my parents purchased a ‘96 Toyota Corolla.”
The Court realizes that these portions of the testimony of defendant Jason McCall stand in stark contrast to the bulk of the testimony in his deposition and those of the named insureds, Howard McCall and Marcia McCall. However, in construing the evidence in favor of the party oppos*95ing the motion for summary judgment, the Court finds that the issue of whether or not defendant Jason McCall had been given permission to drive the vehicle by the named insureds is a material issue of fact. See Rolison v. Georgia Central Railway, 273 Ga. 511 [(544 SE2d 116)] (2001). The Court also notes the general nature of long term relationship between the named insureds and defendant Jason McCall in providing for him, his girlfriend and their children. Whether his use of this vehicle was with their permission must be presented to a jury.
Secondly, whether Lacey Bush had been given specific permission to take the vehicle to show to her father in an effort to purchase the car; however, [sic] she had retained possession of it beyond the date she had planned to return it and the named insureds were not concerned. Lacey Bush borrowed the vehicle regularly for various reasons. In fact, she was not even required to give a reason for borrowing the car each time. The McCalls trusted her judgment in her use of the vehicle. The purpose and scope of the permission given to Lacey Bush to use the vehicle [are] material issue [s] of fact. See Hartford Ins. Co. v. Nationwide [Mut.J Ins. Co., 240 Ga. App. 228 [(523 SE2d 71)] (1999). Whether Lacey Bush had given permission to defendant Jason McCall to drive the vehicle and whether he was driving that vehicle within the scope of that permission are material fact issues as well.
The Court recognizes that defendant Jason McCall repeatedly testified in his deposition that he had driven the vehicle without permission from Lacey Bush, but his credibility is questioned by even the named insureds in their depositions. Evidence of his prior felony convictions was presented as well. Although not directly rebutted, the believability of the testimony of defendant Jason McCall is for a jury to determine. See McNeely v. Wal-Mart Stores, Inc., 246 Ga. App. 852 [(542 SE2d 575)] (2000).
If Lacey Bush had permission to drive the vehicle for general family purposes and if defendant Jason McCall used the vehicle for a family purpose with the permission of Lacey Bush, the plaintiff would be required to provide cover-agé. The material issues of fact as previously described preclude the granting of summary judgment.
For these reasons, I respectfully dissent.
I am authorized to state that Judge Eldridge joins in this dissent.
*96Decided April 11, 2003
Reconsideration denied May 2, 2003
L. Lee Bennett, Jr., for Metropolitan Property & Casualty Insurance Company.
Temple, Strickland, Dinges & Schwartz, William D. Temple, for Jason McCall.
Duncan & Mangiafico, George E. Duncan, Jr., Jennifer C. Adair, for Howard McCall et al.
Lander & Osborne, Kenneth J. Lander, Donald W. Osborne, for Smallwood et al.
Chambers, Aholt & Rickard, Dale C. Ray, Jr., Allen & Associates, John A. Pape, for Allstate Insurance Company.